Citation Nr: 0434107	
Decision Date: 12/28/04    Archive Date: 01/05/05

DOCKET NO.  03-00 455	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an effective date earlier than September 23, 
1998, for a total disability rating based on individual 
unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Richard A. LaPointe, Attorney 
at Law


ATTORNEY FOR THE BOARD

B. P. Tierney, Counsel




INTRODUCTION

The veteran served on active duty from June 1947 to June 1951 
and from June 1952 to May 1968.

This appeal arises from a decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, 
dated in June 2001, that granted the veteran's claim for 
entitlement to TDIU.  The veteran perfected an appeal with 
the effective date of that rating and his claims folder was 
forwarded to the Board.  

The Board issued a decision in January 2004 granting the 
veteran an earlier effective date, to September 23, 1998, for 
entitlement to TDIU.  The veteran appealed that decision to 
the United States Court of Appeals for Veterans Claims 
(Court).  In July 2004, the veteran and the Secretary of VA 
entered a Joint Motion For Remand agreeing that the portion 
of the January 2004 decision denying entitlement to a TDIU 
rating before September 23, 1998 be vacated and the issue be 
remanded for further adjudication.  The Court entered an 
Order in July 2004 granting the Joint Motion.


REMAND

Pursuant to the Court's Order, the Board finds that further 
evidentiary development is necessary prior to further 
appellate adjudication.  The appeal is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.  VA 
will notify the veteran if further action is required.

In the Joint Motion, the parties noted that the veteran would 
be potentially eligible for an earlier effective date for 
TDIU benefits if an unadjudicated formal or informal claim 
for those benefits could be identified in the record.  The 
veteran also raised before the Court the question of whether 
VA obtained all of the VA medical records for the veteran's 
treatment during 1990's.  VA treatment and evaluation records 
are constructively included within the record. See Bell v. 
Derwinski, 2 Vet. App. 611, 613 (1992). If records of VA 
treatment or evaluation are material to the issue on appeal 
and are not included within the claims folder, a remand is 
necessary to acquire such VA records. Id.

The Board notes that the veteran's attorney has not pointed 
to any specific missing documents, nor has the veteran 
identified any VA treatment records that are not of record.  
The Board wishes to emphasize that, "[t]he duty to assist in 
the development and adjudication of a claim is not a one way 
street." Wamhoff v. Brown, 8 Vet. App. 517, 522 (1996). "If 
a veteran wishes help, he cannot passively wait for it in 
those circumstances where he may or should have information 
that is essential in obtaining the putative evidence." Wood 
v. Derwinski, 1 Vet. App. 190, 193 (1991). See also Olson v. 
Principi, 3 Vet. App. 480, 483 (1992). Clearly, therefore, it 
is incumbent upon the veteran to cooperate in any way that 
will facilitate the RO's efforts in developing this claim, to 
include providing information as to any medical treatment for 
which records are not in claim folder.

Review of the claims folder indicates no specific information 
from the veteran that would support the existence of VA 
records earlier than August 1994, the earliest VA treatment 
records included within the claims folder.  The Board notes 
that on a previously denied claim for increased rating, 
submitted by the veteran's representative in July 1997, the 
RO was requested to "secure his Out-Patient Treatment 
records from the VAMC, Dallas, TX for the last 36 months to 
support his claim."  Records dating 36 months prior to July 
1997 have been attached to the claims folder.

Nevertheless, the Board finds that, in order to ensure that 
all possible assistance has been provided to the veteran, the 
AMC/RO should contact the veteran and request that he 
identify all VA facilities in which he was provided treatment 
from 1991 through 1995.  If any treatment records are 
identified by the veteran, they should be attached to the 
claims folder.

Finally, the Board notes that the RO has not considered the 
veteran's claim for TDIU based upon the provisions of 
38 C.F.R. § 4.16(b) (2004) based upon any unadjudicated 
informal claims.  It would be potentially prejudicial to the 
appellant if the Board were to proceed to issue a decision at 
this time.  See Bernard v. Brown, 4 Vet. App. 384 (1993)

Accordingly, the appeal is REMANDED to the RO via the AMC for 
the following:

1.  The AMC/RO must review the claims 
file and ensure that all notification and 
development action required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002) are fully complied with and 
satisfied.  See also 38 C.F.R. § 3.159 
(2004).  Attention is directed to 
Quartuccio v. Principi, 16 Vet. App. 183 
(2002) pertaining to the amended version 
of 38 U.S.C.A. § 5103(a), which requires 
that the Secretary identify for the 
veteran which evidence the VA will obtain 
and which evidence the veteran is 
expected to present.  The RO should 
provide the veteran written notification 
specific to his claims of the impact of 
the notification requirements on his 
claims.

2.  The AMC/RO should request the veteran 
to identify all VA facilities in which he 
was provided treatment from 1991 through 
1995.  If any additional treatment 
records are identified by the veteran, 
they should be attached to the claims 
folder.

3.  After the development requested above 
has been completed to the extent 
possible, the AMC/RO should again review 
the record.  If any benefit sought on 
appeal remains denied, the veteran and 
his attorney should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, 
§ 707(a), (b), 117 Stat. 2651 (2003) (to be codified at 
38 U.S.C. §§ 5109B, 7112).




	                  
_________________________________________________
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




